 TRUCK DRIVERS & HELPERS LOCAL UNION 728, ETC.421ards took the two cards and, after eating her lunch, placed the cards underneaththe cushion of her chair at her machine.However, the record is devoid of anyevidence that Richter or anyone in behalf ofmanagementsaw or was aware ofthis incident.Except for this, Richards admitted that before she took the twocards, above mentioned, on January 22, 1964, she "had nothing to do with theUnion whatsoever." 8By reason of all the foregoing I conclude that the General Counsel has notestablished by a preponderance of the evidence that Richards was suspended or laidoff on January 22 for the reasons alleged in the complaint and will thereforerecommend that the allegations pertaining thereto be dismissed.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend the customary cease and desist order and the affirmative reliefconventionally ordered in cases of this nature and designed to effectuate the poli-cies of the Act.CONCLUSIONS OF LAW1.By interrogating its employees about union activity in its plant Respondentviolated Section 8(a) (1) of the Act.2.By posting a notice prohibiting its employees from engaging in unionactivities during their break time, and by threatening them with discharge if theydid so, Respondent interfered with, restrained, and coerced its employees in rightsguaranteed by Section 7 of the Act, thereby violating Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.4The Respondent did not violate Section 8 (a) (1) or (3) of the Act by transfer-ring Jerry Jackson from the Trenton plant to the job of helper on the Mize-O-Matic machine at the St. Louis plant and did not thereby cause the termination ofhis employment.5.Respondent did not violate Section 8(a)(1) or (3) of the Act by laying offor suspending Norma Richards for two days on January 22, 1964.[Recommended Order omitted from publication.]s Even if it be assumed,arguendo,that Respondent was aware that Richards acceptedand hid the two union cards, I am not persuaded that Respondent suspended her for thatreasonWere I required to find that Respondent had knowledge of this incident, I wouldnevertheless find that she was not suspended for that reasonInstead, I would find thather suspension was brought about for the reasons stated to O'Hara by Richter as heretoforedetailedTruck Drivers and Helpers Local Union No. 728 InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of AmericaandBrown Transport Corp.Case No.10-CC-510.October 30, 1964SUPPLEMENTAL DECISION AND ORDEROn September 16, 1963, the Board issued its Decision and Order inthe above entitled proceeding, dismissing the complaint.'On July 9,1964, the Court of Appeals for the Fifth Circuit issued its decision,setting aside the Board's order and remanding the case for the entryof an "appropriate injunctive order against Local 728."1144 NLRB 590.149 NLRB No. 35. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we 2 shall issue an order to remedy the violations ofSection 8(b) (4) (i) and (ii) (B) which the Court has found.3ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Truck Driversand Helpers Local Union No. 728, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from inducing or encouraging any individualemployed by Atlanta Warehouse, Center Chemical Company, Huberand Huber, C & H Fan Company, and other customers of BrownTransport Corp., in Atlanta, Georgia, as well as neutral shippers oc-cupying portions of the premises of Candler Warehouse in Atlanta,Georgia, or any other employer or person engaged in commerce, or inan industry affecting commerce, to engage in a strike or a refusal inthe course of his employment to use, manufacture, process, transport,or to perform any services for his employer, and from threatening,coercing, or restraining the aforesaid employers, or any other personengaged in commerce, or in an industry affecting commerce, wherean object in either case is to force or require any person to cease do-ing business with Brown Transport Corp.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the business offices in Atlanta, Georgia, of Respond-ent Truckdrivers and Helpers Local Union No. 728, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, copies of the attached notice marked "Appendix A." 4Copies of said notice, to be furnished by the Regional Director forRegion 10, shall, after being duly signed by an official representativeof the Respondent, be posted by Local No. 728 immediately uponreceipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto its members are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, de-faced, or covered by any other material.The Respondent shall alsosign copies of the notice which the Regional Director shall make2Pursuant to Section 3(b) of the National Labor Relations Act, the Board has delegateditspowers in connection with this case to a three-member panel[ChairmanMcCullochand Members Leedom and Fanning].3Brown Transport Corp v. N.L R B.,334 F. 2d30 (C A 5).4 In the event that this Order is enforced by it decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order." TRUCK DRIVERS & HELPERS LOCAL UNION 728, ETC.423available for posting at premises where employees of Atlanta Ware-house, Center Chemical Company, Huber and Huber, and C & H FanCompany are employed, and at the Candler Warehouse at the prem-ises of the various neutral shippers there located.(b)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.APPENDIX ANOTICE TO ALL MEMBERS OF TRUCK DRIVERS AND HELPERS LOCALCHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT induce or encourage any individual employed byAtlantaWarehouse, Center Chemical Company, Huber and Hu-ber, C & H Fan Company, and the employees of other customersof Brown Transport Corp. in Atlanta, Georgia, as well as neu-tral shippers occupying portions of the premises of CandlerWarehouse in Atlanta, Georgia, or any other employer or personengaged in commerce, or in an industry affecting commerce, toengage in a strike or a refusal in the course of his employmentto use, manufacture, process, transport, or to perform any serv-ices for his employer, or threaten, coerce, or restrain the afore-said employers, or any other person engaged in commerce, or inan industry affecting commerce, where an object in either caseis to force or require any person to cease doing business withBrown Transport Corp.TRUCKDRIVERS AND HELPERS LOCAL UNION No. 728, IN-TERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE.,.Atlanta, Geor-gia, Telephone No. 876-3311, Extension 5357, if they have any ques-tion concerning this notice or compliance with its provisions.